Quarterly Review – March 31, 2010 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMI Common Stock Fund, Inc. Investment Objective Seeks long-term capital appreciation by investing in small-to mid-capitalization value stocks. Manager - The FMI Common Stock Fund, Inc. (the "Fund") is managed by Fiduciary Management, Inc. ("FMI") of Milwaukee, Wisconsin.FMI, founded in 1980, manages approximately $8.2 billion for registered investment advisors, domestic and international institutions, and mutual funds.FMI is 100% employee owned. Investment Professionals– All investment ideas are generated by the research team and managed by FMI’s Portfolio Management Committee. Strategy– The Fund buys good businesses at value prices, emphasizing small-to mid-capitalization companies.Some of the characteristics of good businesses may include high recurring revenue and attractive returns-on-invested capital.We seek companies with above average growth or improving profitability prospects.A strong orientation to low absolute or relative valuation is key to execution of the investment strategy, with most major industry groups represented.The Fund will generally hold 40-50 stocks. Fund Information Inception Date 12/18/81 Net Assets $941.4 million Net Asset Value Expense Ratio 1.25% Ticker FMIMX Top Ten Holdings Family Dollar Stores, Inc. 3.7% Arrow Electronics, Inc. 3.5% Patterson Companies Inc 3.4% Affiliated Managers Group, Inc. 3.1% Protective Life Corp. 2.8% Covance, Inc. 2.8% St. Mary Land & Exploration Co. 2.6% Arthur J. Gallagher & Co. 2.6% Meredith Corp. 2.5% J.B. Hunt Transport Services 2.5% Portfolio Valuations P/E ratio (trailing one year) 18.4x P/E ratio (forward 4 quarters) 16.2x P/S ratio 1.1x P/B ratio 2.3x EV/EBITDA ratio 6.9x Number of holdings 46 Top Ten Sectors Performance
